Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 11, 2022 has been entered. By way of this submission, Applicant has amended claims 94, 97, 98, 103, 106, 109, 110, and 115, cancelled claims 74-79, 81-83, and 86-93, and introduced new claims 116-127.
Claims 94-98, 101-110, and 113-127 are currently pending in the application. 
	New claims 123-127 are withdrawn from consideration as they are drawn to an unelected species.
Claims 94-98, 101-110, and 113-122 are therefore under examination before the Office.
The rejections of record can be found in the previous Office action, dated December 9, 2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 11, 2022, April 13, 2022, and April 28, 2022 were filed after the mailing date of the first Office action on the merits on May 3, 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 94-98, 101-110, and 113-122 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This is a new grounds of rejection.
Claims 94, 106, and 117 recite an amino acid sequence of EQKLISEEDL, corresponding to SEQ ID NO: 12. However, SEQ ID NO: 12 recites the sequence of EQKLISEEDLKDEL. It is not apparent which sequence is to be referred to upon reading these claims. The sequences meant to be encompassed by the claims are therefore unclear. 
For the purposes of examination, the claims are being interpreted to require only EQKLISEEDL and KDEL, and not the entire sequence of SEQ ID NO: 12.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
Claims 94-115 were previously rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pule (US 20180086831 Al).
Applicant’s amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 94-98, 101-110, and 113-115 were previously rejected under 35 U.S.C. 103 as being unpatentable over Pule in view of Lorentzen (Scand J Immunol. 2015 Oct;82(4):307-19.).
Applicant’s arguments in view of the amendments to the claims have not fully addressed this issue. In the interest of compacting prosecution, the above rejection is hereby withdrawn, and the following new grounds of rejection is hereby issued, necessitated by Applicant’s amendments to the claims:

Claims 94-98, 101-110, and 113-117 are rejected under 35 U.S.C. 103 as being unpatentable over Pule (US20180086831A1) in view of Lorentzen (Scand J Immunol. 2015 Oct;82(4):307-19) and Böldicke (Methods. 2012 Mar;56(3):338-50).
Pule teaches engineered T cells which are deficient for expression of CD3 and T cell receptor alpha and beta chains, comprising an antibody which binds to CD3 epsilon and a retention domain that retains the one or more components within the endoplasmic reticulum (ER) or Golgi apparatus (claim 6 and para. 0052). Pule also teaches that KDEL is an exemplary ER retention sequence (para. 0064).
Pule teaches that the advantage of this method is that by disrupting the surface expression of native TCR, the capacity of the T-cell to cause graft-versus-host disease following transfer to a HLA-mismatched patient is reduced or completely eliminated (para. 0011).
Pule teaches that such engineered T cells are useful in the treatment of cancer, including the hematological cancers acute lymphoblastic leukemia, acute myeloid leukemia (AML), chronic lymphocytic leukemia, chronic myeloid leukemia, Hodgkin lymphoma or non-Hodgkin lymphoma (para. 0123-0124). Pule further teaches that the engineered T cells are useful for the treatment of graft-versus-host disease (para. 0114-0118).
Pule also teaches the use of the OKT3 antibody for the knockdown of the TCR/CD3 complex (para. 0134-0136), which specifically binds to CD3 epsilon and has heavy and light chain sequences identical to those of SEQ ID NOs: 1 and 2, respectively (see, e.g., US 20180066034 A1 at para. 0168).
Pule also teaches that the T cell may be any kind of T cell, such as a cytotoxic T cell, a memory T cell, a memory T cell or a regulatory T cell (para. 0093).
Pule also teaches that the above engineered T cells may further comprise a chimeric antigen receptor (CAR). Pule teaches that the CARs may include domains derived from CD8 CD3-zeta, and 4-1BB (para. 0073-0076). While Pule does not explicitly teach that the CAR is specific for CD19 or CD3, Pule teaches that the CAR may be specific for a tumor antigen, which would encompass CD19 and CD3 (see, e.g., Lorentzen et al. "CD19-Chimeric Antigen Receptor T Cells for Treatment of Chronic Lymphocytic Leukaemia and Acute Lymphoblastic Leukaemia", Scand J Immunol. 2015 Oct;82(4):307-19.).
However, Pule does not explicitly teach a CAR which binds to CD19, nor does Pule teach the linker sequence of SEQ ID NO: 12(EQKLISEEDL).
Lorentzen teaches the use of CAR-T cells which target CD19 for the treatment of lymphoblastic leukemia (abstract).
Böldicke teaches using the c-Myc epitope EQKLISEEDL to link the ER retention sequence KDEL to an antibody (Figure 4). 
Böldicke teaches that such "intrabodies" can be anchored in the ER by the attachment of a short amino acid sequence KDEL (page 340, left column, second paragraph). Böldicke further teaches that these constructs are useful to prevent the target protein of the "intrabody" from localizing to its proper compartment in the cell where it normally fulfills its functions (page 339, right column, fourth paragraph).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Pule, Lorentzen, and Böldicke to arrive at the claimed invention. As Pule teaches, it is useful to disrupt surface expression of the native TCR/CD3 complex in order to prevent graft-versus-host disease following transfer to a HLA-mismatched patient (see para. 0011 of Pule). Pule also recognizes that one method that this may be performed is by using a retention domain that retains the molecules to the Golgi. Böldicke teaches the linker sequence EQKLISEEDL for this purpose. Additionally, Lorentzen teaches the use of CAR-T cells which target CD19 for the treatment of lymphoblastic leukemia. The skilled artisan could use the linker sequence of Böldicke with the CD19 CAR with the cells of Pule to arrive at the claimed invention, with each component performing its known, usual function, arriving at a predictable outcome. 
All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 94-105 were previously provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-42 of copending Application No. 16/943,400 (reference application).
Applicant’s arguments in view of the amendments to the claims have not fully addressed this issue. In the interest of compacting prosecution, the above rejection is hereby withdrawn, and the following new grounds of rejection is hereby issued, necessitated by Applicant’s amendments to the claims:

Claims 94-98, 101-110, and 113-117 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-42 of copending Application No. 16/943,400 (reference application) in view of Böldicke. 
The ‘400 application claims an engineered immune cell comprising a nucleic acid comprising a nucleotide sequence encoding a chimeric antigen receptor (CAR) and a nucleic acid comprising a nucleotide sequence encoding an antibody linked to a localizing domain, wherein the antibody linked to the localizing domain downregulates the cell surface expression of the factor on the engineered immune cell (claim 23).
The ‘400 application also claims the ER retention sequence KDEL (claims 31-32).
However, the ‘400 application does not claim an amino acid linked comprising  EQKLISEEDL.
Böldicke teaches using the c-Myc epitope EQKLISEEDL to link the ER retention sequence KDEL to an antibody (Figure 4). 
Böldicke teaches that such "intrabodies" can be anchored in the ER by the attachment of a short amino acid sequence KDEL (page 340, left column, second paragraph). Böldicke further teaches that these constructs are useful to prevent the target protein of the "intrabody" from localizing to its proper compartment in the cell where it normally fulfills its functions (page 339, right column, fourth paragraph).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of the ‘400 application and Böldicke to arrive at the claimed invention. The ‘400 application claims a nucleotide sequence encoding an antibody linked to a localizing domain, wherein the antibody linked to the localizing domain downregulates the cell surface expression of the factor on the engineered immune cell. Böldicke teaches a similar construct for the same purpose, using the linker sequence EQKLISEEDL for this purpose. The skilled artisan could use the linker sequence of Böldicke with the CAR, antibody, and ER localization sequence of the ‘400 application to arrive at the claimed invention, with each component performing its known, usual function, arriving at a predictable outcome. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
The sequences of claims 118-122 are free of the art to the extent of the elected species of KDEL only.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644     

/AMY E JUEDES/            Primary Examiner, Art Unit 1644